Exhibit 10.1

US TAXPAYER FORM

TTM TECHNOLOGIES, INC.

2014 INCENTIVE COMPENSATION PLAN

20         RESTRICTED STOCK UNIT AWARD GRANT NOTICE – U.S. EXECUTIVE

TTM Technologies, Inc. (the “Company”), pursuant to the TTM Technologies, Inc.
2014 Incentive Compensation Plan, as may be amended from time to time (the
“Plan”), hereby grants to Participant a right to receive the number of shares of
the common stock of the Company (the “Shares”) set forth below. This Restricted
Stock Unit award (the “RSUs”) is subject to all of the terms and conditions as
set forth herein, in the Restricted Stock Unit Award Agreement (the “Award
Agreement”) and in the Plan, all of which are attached hereto and incorporated
herein in their entirety.

 

    Participant:     

 

    Date of Grant:     

 

    Number of Shares subject to the RSUs:     

 

Expiration Date:   Subject to termination as provided in Section 3(c) of the
Award Agreement. Vesting Schedule:   One-third of the RSUs vest on each of the
following vesting dates, provided that the Participant continues to remain in
Continuous Service with the Company and its Related Entities on and through the
applicable Vesting Date(s):             1.    First Vesting Date     

 

            2.    Second Vesting Date     

 

            3.    Third Vesting Date     

 

  In addition, the RSUs are subject to vesting acceleration pursuant to
Section 3(b) of the Award Agreement. Delivery Schedule:   Delivery schedule to
be set forth in Section 4(b) of the Award Agreement. Additional
Terms/Acknowledgements: The Participant acknowledges receipt of, and understands
and agrees to, this Restricted Stock Unit Award Grant Notice, the Award
Agreement and the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Unit Award Grant Notice, the Award Agreement and
the Plan set forth the entire understanding between Participant and the Company
regarding the acquisition of Shares of the Company and supersede all prior oral
and written agreements on that subject except as provided in Section 5 of any
Change in Control Severance Agreement between the Company and Participant.

 

 

Thomas T. Edman President and Chief Executive Officer TTM Technologies, Inc.

ATTACHMENTS: Restricted Stock Unit Award Agreement and 2014 Incentive
Compensation Plan.



--------------------------------------------------------------------------------

US TAXPAYER FORM

TTM TECHNOLOGIES, INC.

2014 INCENTIVE COMPENSATION PLAN

20         RESTRICTED STOCK UNIT AWARD AGREEMENT

[NA EMPLOYEE]

TTM Technologies, Inc. (the “Company”) wishes to grant to the person (the
“Participant”) named in the Notice of Grant of Restricted Stock Unit Award (the
“Notice of Grant”) a Restricted Stock Unit award (the “Award”) pursuant to the
provisions of the TTM Technologies, Inc. 2014 Incentive Compensation Plan, as
may be amended from time to time (the “Plan”). The Award will entitle
Participant to shares of common stock of the Company (the “Shares”) if
Participant meets the vesting requirements described herein. Therefore, pursuant
to the terms of the attached Notice of Grant and this Restricted Stock Unit
Award Agreement (the “Agreement”), the Company grants Participant the number of
Restricted Stock Units (“RSUs”) listed in the Notice of Grant.

The details of the Award are as follows:

1. Grant Pursuant to Plan. This Award is granted pursuant to the Plan, which is
incorporated herein for all purposes. Participant hereby acknowledges receipt of
a copy of the Plan and agrees to be bound by all of the terms and conditions of
this Agreement and of the Plan. All capitalized terms in this Agreement shall
have the meaning assigned to them in this Agreement, or, if such term is not
defined in this Agreement, such term shall have the meaning assigned to it under
the Plan.

2. Restricted Stock Unit Award. The Company hereby grants to Participant the
RSUs listed in the Notice of Grant as of the grant date specified in the Notice
of Grant (the “Grant Date”). Such number of RSUs may be adjusted from time to
time pursuant to Section 10(c) of the Plan.

3. Vesting and Forfeiture of Restricted Stock Units.

(a) Vesting. Participant shall become vested in the RSUs in accordance with the
vesting schedule in the Notice of Grant, except as otherwise accelerated
pursuant to Section 3(b) hereof.

(b) Acceleration of Vesting.

(i) Upon the consummation of a Change in Control during Participant’s Continuous
Service with the Company and its Related Entities, the unvested RSUs (to the
extent such unvested RSUs are assumed or continued by the successor corporation
after the close of the Change in Control by a Proper Assumption) shall continue
to vest in accordance with the original vesting schedule, so that the result is
that the RSUs shall, subject to the other conditions of this Agreement, fully
vest according to the original vesting schedule.

(ii) Upon (A) the termination of Participant’s Continuous Service due to your
Voluntary Retirement (as defined below) or by reason of Participant’s death or
Disability, or (B) in the event of the termination by the Company of
Participant’s Continuous Service without Cause and Participant otherwise
satisfies the conditions for Voluntary Retirement provided below, an additional
number of RSUs shall immediately vest, upon the date of termination of
Continuous Service, equal to the product of (x) number of unvested RSUs that
would vest during the 12 month period commencing on the Grant Date (or, if
later, the last anniversary of the Grant Date) multiplied by (y) a fraction
equal to the number of whole months elapsed from the Grant Date (or, if later,
the last anniversary of the Grant Date) until such termination of Continuous
Service, divided by 12, rounded down to the nearest whole Share. For purposes of
this Agreement, “Voluntary Retirement” means that Participant elects to
terminate his or her Continuous Service with the Company at the age of at least
sixty-two (62) and after a minimum of five (5) years of Continuous Service with
the Company, provided that at the time of the Voluntary Retirement, Participant
is not subject to any disciplinary action, in violation of any Company policy,
or on any type of performance improvement plan.



--------------------------------------------------------------------------------

(iii) If the Continuous Service of Participant is terminated without Cause by
the Company or for Good Reason by the Recipient within twelve (12) months after
the consummation of a Change in Control, then the unvested RSUs (to the extent
such unvested RSUs are assumed or continued by the successor corporation after
the close of Change in Control by a Proper Assumption) shall become fully vested
as of the date of such termination of Continuous Service.

(iv) If the unvested RSUs are not converted by a Proper Assumption at the time
of the Change in Control, then all unvested RSUs shall vest immediately prior to
the Change in Control.

(v) A Proper Assumption shall be defined as an assumption or substitution of
awards as such relate to (i) the Company’s stock, (ii) common stock for which
the Company’s stock is exchanged at the exchange ratio or for cash consideration
provided for the Company’s stock upon the Change in Control or (iii) common
stock of a successor or acquirer entity, for which there is a generally
recognized U.S. public market, and the awards remain subject to such terms and
conditions that are no less favorable to the employee than such terms and
conditions that were applicable to the awards prior to the Change in Control.

(c) Forfeiture. Participant shall forfeit any unvested RSUs, if any, in the
event that Participant’s Continuous Service is terminated for any reason,
including a layoff or termination with or without Cause, except (i) as otherwise
provided in this Agreement or the Plan or (ii) as otherwise determined by the
Committee in its sole discretion, which determination need not be uniform as to
all Participants. The Committee shall have the power and authority to enforce on
behalf of the Company any rights of the Company under this Agreement in the
event of Participant’s forfeiture of the RSUs pursuant to this Section 3(c).

4. Settlement of Restricted Stock Unit Award.

(a) Settlement of Units for Shares. The Company shall deliver to Participant one
share of common stock of the Company for each vested RSU subject of this Award
on the appropriate Delivery Date (as defined in Section 4(b)). The Company shall
not have any obligation to settle this Award for cash.

(b) Delivery Date. Subject to Sections 4(c) and (d) below, Shares of common
stock shall be delivered within thirty (30) days following the first to occur of
any of the following while Participant is in Continuous Service: (i) the date on
which the RSUs (or a portion thereof) vests; (ii) the termination of
Participant’s Continuous Service with the Company for any reason (including
death or Disability); or (iii) the consummation of a Change in Control, provided
such Change in Control would constitute a “change in control event” as that term
is defined in Treasury Regulations or other applicable guidance issued under
Section 409A of the Code.

(c) Delivery to Specified Employees. Notwithstanding the foregoing, if
Participant is a “Specified Employee” (as defined below) then the delivery of
Shares otherwise required to be made under this Agreement on account of the
termination of Participant’s Continuous Service shall be made within thirty
(30) days after the sixth (6th) month anniversary of the date of the termination
of Participant’s Continuous Service or, if earlier, the date of Participant’s
death if such deferral is required to comply with Section 409A of the Code. For
purposes of this Agreement, a “Specified Employee” shall mean any individual
who, at the time of his or her separation from Continuous Service with the
Company and its Related Entities, is a “key employee”, within the meaning of
Section 416(i) of the Code, of the Company or any Related Entity, the stock of
which is publicly traded on an established securities market or otherwise.

(d) Deferral of Delivery. Notwithstanding the foregoing, Participant may elect,
in writing received by the Committee at least twelve (12) months prior to a
Delivery Date, to defer that date



--------------------------------------------------------------------------------

until any later date specified in such writing (which such date is at least five
years after the original Delivery Date).

5. No Rights as Shareholder until Delivery. Participant shall not have any
rights, benefits or entitlements with respect to any Shares subject to this
Agreement unless and until the Shares has been delivered to Participant. On or
after delivery of the Shares, Participant shall have, with respect to the Shares
delivered, all of the rights of an equity interest holder of the Company,
including the right to vote the Shares and the right to receive all dividends,
if any, as may be declared on the Shares from time to time.

6. Tax Provisions.

(a) Tax Consequences. Participant has reviewed with Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Participant understands that Participant (and
not the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by this Agreement.

(b) Withholding Obligations. At the time the Award is granted, or at any time
thereafter as requested by the Company, Participant hereby authorizes
withholding from payroll and any other amounts payable to Participant, including
Shares deliverable pursuant to this Award, and otherwise agrees to make adequate
provision for, any sums required to satisfy the minimum federal, state, local
and foreign tax withholding obligations of the Company or a Related Entity, if
any, which arise in connection with the Award.

The Company, in its sole discretion, and in compliance with any applicable legal
conditions or restrictions, may withhold from fully vested Shares otherwise
deliverable to Participant upon the vesting of the Award a number of whole
Shares having a Fair Market Value, as determined by the Company as of the date
Participant recognizes income with respect to those Shares, not in excess of the
amount of minimum tax required to be withheld by law (or such lower amount as
may be necessary to avoid adverse financial accounting treatment). Any adverse
consequences to Participant arising in connection with such Share withholding
procedure shall be Participant’s sole responsibility.

In addition, the Company, in its sole discretion, may establish a procedure
whereby Participant is required to make an irrevocable election to direct a
broker (determined by the Company) to sell sufficient Shares subject to the
Award to cover the tax withholding obligations of the Company or any Related
Entity and deliver such proceeds to the Company.

Unless the tax withholding obligations of the Company or any Related Entity are
satisfied, the Company shall have no obligation to issue a certificate for such
Shares.

(c) Compliance with Section 409A.

(i) It is the intention of both the Company and Participant that the benefits
and rights to which Participant could be entitled pursuant to this Agreement
comply with Section 409A of the Code and the Treasury Regulations and other
guidance promulgated or issued thereunder (“Section 409A”), to the extent that
the requirements of Section 409A are applicable thereto, and the provisions of
this Agreement shall be construed in a manner consistent with that intention. If
Participant or the Company believes, at any time, that any such benefit or right
that is subject to Section 409A does not so comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Section 409A (with the most
limited possible economic effect on Participant and on the Company).

(ii) Neither the Company nor Participant, individually or in combination, may
accelerate any payment or benefit that is subject to Section 409A, except in
compliance with Section



--------------------------------------------------------------------------------

409A and the provisions of this Agreement, and no amount that is subject to
Section 409A shall be paid prior to the earliest date on which it may be paid
without violating Section 409A.

(iii) For purposes of applying the provisions of Section 409A to this Agreement,
each separately identified amount to which Participant is entitled under this
Agreement shall be treated as a separate payment. In addition, to the extent
permissible under Section 409A, any series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.

7. Consideration. With respect to the value of the Shares to be delivered
pursuant to the Award, such Shares are granted in consideration for the services
Participant shall provide to the Company during the vesting period.

8. Transferability. The RSUs granted under this Agreement are not transferable
otherwise than by will or under the applicable laws of descent and distribution.
In addition, the RSUs shall not be assigned, negotiated, pledged or hypothecated
in any way (whether by operation of law or otherwise), and the RSUs shall not be
subject to execution, attachment or similar process.

9. General Provisions.

(a) Employment At Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to Continuous Service with the Company or any Related
Entity for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Company (or any Related Entity employing
or retaining Participant) or of Participant, which rights are hereby expressly
reserved by each, to terminate Participant’s Continuous Service at any time for
any reason, with or without Cause.

(b) Notices. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, registered or certified, postage prepaid and properly addressed
to the party entitled to such notice at the address on file with the Company or
at such other address as such party may designate by ten (10) days’ advance
written notice under this paragraph to all other parties to this Agreement.

(c) No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation arrangements, and those arrangements may be either
generally applicable or applicable only in specific cases.

(d) Severability. If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or would disqualify
this Agreement or the Award under any applicable law, that provision shall be
construed or deemed amended to conform to applicable law (or if that provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the Award, that provision shall be stricken as
to that jurisdiction and the remainder of this Agreement and the Award shall
remain in full force and effect).

(e) No Trust or Fund Created. Neither this Agreement nor the grant of the Award
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and Participant or any other person.
The RSUs subject to this Agreement represent only the Company’s unfunded and
unsecured promise to issue Shares to Participant in the future. To the extent
that Participant or any other person acquires a right to receive Shares from the
Company pursuant to this Agreement, that right shall be no greater than the
right of any unsecured general creditor of the Company.

(f) Cancellation of Award. If any RSUs subject to this Agreement are forfeited,
then from and after such time, Participant (and any other person from whom such
RSUs are forfeited) shall no longer have any rights to such RSUs or the
corresponding Shares. Such RSUs shall be deemed forfeited in accordance with the
applicable provisions hereof.



--------------------------------------------------------------------------------

(g) Participant Undertaking. Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either Participant or the Shares
deliverable pursuant to the provisions of this Agreement.

(h) Amendment, Modification, and Entire Agreement. No provision of this
Agreement may be modified, waived or discharged unless that waiver, modification
or discharge is agreed to in writing and signed by Participant and the
Committee. This Agreement constitutes the entire contract between the parties
hereto with regard to the subject matter hereof. This Agreement is made pursuant
to the provisions of the Plan and shall in all respects be construed in
conformity with the terms of the Plan. In the event of a conflict between the
Plan and this Agreement, the terms of the Plan shall govern. Participant further
acknowledges that as of the Grant Date, this Agreement and the Plan set forth
the entire understanding between Participant and the Company regarding the
acquisition of Shares pursuant to this Award and supersede all prior oral and
written agreements on that subject with the exception of awards from the Company
previously granted and delivered to Participant. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.

(i) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to the
conflict-of-laws rules thereof or of any other jurisdiction.

(j) Interpretation. Participant accepts this Award subject to all the terms and
provisions of this Agreement and the terms and conditions of the Plan.
Participant hereby accepts as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under this
Agreement.

(k) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon Participant, Participant’s assigns and the legal representatives, heirs and
legatees of Participant’s estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to join herein and
be bound by the terms hereof. The Company may assign its rights and obligations
under this Agreement, including, but not limited to, the forfeiture provision of
Section 3(c) to any person or entity selected by the Board.

(l) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

(m) Headings. Headings are given to the Paragraphs and Subparagraphs of this
Agreement solely as a convenience to facilitate reference. The headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.

10. Clawback of Benefits. The Company may (i) cause the cancellation of the
RSUs, (ii) require reimbursement of any benefit conferred under the RSUs to
Participant or Beneficiary, and (iii) effect any other right of recoupment of
equity or other compensation provided under the Plan or otherwise in accordance
with any Company policies that currently exist or that may from time to time be
adopted or modified in the future by the Company and/or applicable law (each, a
“Clawback Policy”). In addition, Participant may be required to repay to the
Company certain previously paid compensation, whether provided under the Plan or
an Award Agreement or otherwise, in accordance with any Clawback Policy. By
accepting this Award, Participant agrees to be bound by any existing or future
Clawback Policy adopted by the Company, or any amendments that may from time to
time be made to the Clawback Policy in the future by the Company in its
discretion (including without limitation any Clawback Policy adopted or amended
to comply with applicable laws or stock exchange requirements) and further
agrees that all of Participant’s Award Agreements may be unilaterally amended by
the Company, without Participant’s consent, to the extent that the Company in
its discretion determines to be necessary or appropriate to comply with any
Clawback Policy.



--------------------------------------------------------------------------------

11. Representations. Participant acknowledges and agrees that Participant has
reviewed the Agreement in its entirety, has had an opportunity to obtain the
advice of counsel prior to executing and accepting the Award and fully
understands all provisions of the Award.

[Remainder of page is intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

TTM TECHNOLOGIES, INC. By:  

 

Title:  

 

PARTICIPANT

 